Citation Nr: 1229233	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine, for the period from January 17, 2008 through December 29, 2008. 

2. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine, for the period from June 1, 2009 through February 17, 2010. 

3. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine, as of February 18, 2010. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, increased the Veteran's disability rating for his service-connected degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine, to 10 percent as of the date of claim for increase, January 17, 2008.  In July 2008, the jurisdiction of the Veteran's claims folder was transferred to the Reno RO.

Thereafter, by August 2009 rating decision, the RO granted a temporary evaluation of 100 percent for convalescence from back surgery as of December 30, 2008, and the disability rating for the Veteran's service-connected spine condition returned to 10 percent as of June 1, 2009.  

This matter further comes before the Board from an April 2010 rating decision in which the RO granted a 20 percent disability rating for the Veteran's service-connected degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine, effective as of February 18, 2010.  In May 2010, the Veteran testified at a Travel Board hearing, at the RO, before a Veterans Law Judge, who is no longer employed by the Board.  Thereafter, in November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  By March 2012 rating decision, the RO granted separate ratings for radiculopathy of the right and left lower extremities.  The Veteran has, continued his appeal for higher ratings for the service-connected degenerative disc disease, spinal stenosis, spinal disc herniation, lumbar spine. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a letter dated in June 2012, the Board notified the Veteran that the Veterans Law Judge who conducted his Travel Board hearing in May 2010 is no longer employed by the Board. The Board further advised the Veteran that although a decision could be made on the appellate record as it then stood, the Board would offer him the opportunity to testify at a another hearing.  Received from the Veteran in June 2012 was a response in which he indicated that he wanted a videoconference hearing before a Veterans Law Judge at his local RO.  

Thus, in order to comply with due process requirements, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

